Citation Nr: 0109950	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to service connection for spondylosis of the 
lumbar spine with multi-level stenosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.

This appeal arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that determined that a claim of entitlement to 
service connection for low back pain claimed as disc disease 
was not well grounded.  In December 1999, the veteran 
submitted additional evidence on the matter and in a March 
2000 rating decision, the RO recharacterized the claim as one 
of service connection for spondylosis of the lumbar spine 
with multi-level spinal stenosis and denied the claim on the 
merits.  

The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  He submitted a notice of 
disagreement in April 2000.  The RO issued a statement of the 
case (SOC) in April 2000 and received the veteran's 
substantive appeal in May 2000.  

The veteran has not requested a hearing.

The Board has recharacterized the issue on appeal to better 
reflect all issues raised in connection with the claim.  


REMAND

According to 38 C.F.R. § 19.29, the SOC must be complete 
enough to allow the appellant to present written and/or oral 
argument before the Board.  It must contain inter alia a 
summary of the applicable laws and regulations with 
appropriate citations and a discussion of how such laws and 
regulations affect the determination.  The Board finds the 
SOC deficient for the reasons noted below.  In addition there 
is a further duty to assist the veteran.  Thus, handling the 
matter at this time could violate the prejudice safeguard set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993).

The April 2000 SOC provided the former regulatory 
requirements for submitting a well-grounded claim.  This 
concept was eliminated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Second, the SOC gave notice that the service connection claim 
could not be "reopened."  The claims file does not reflect 
that there has been a prior final decision on the matter that 
would necessitate "reopening" the claim.  The service 
connection claim was initially denied in an RO decision 
issued in June 1999.  Within the appeal period, the veteran 
submitted additional evidence on the matter and a valid 
notice of disagreement.  

Third, the March 2000 VA medical examiner addressed whether 
"it is likely" that severe intervertebral disc disease had 
its onset during service.  In order to insure that the 
correct legal standard has been used, the Board requests that 
the examiner review the claims file and offer an opinion as 
to whether it is "at least as likely as not" that 
degenerative disc disease or spondylosis is related to an 
incident of active service.  

Fourth, the veteran's service medical records reflect 
treatment for low back strain.  In November 1998, a VA 
examiner rendered an assessment of chronic low back pain with 
radicular symptoms.  In order to address all possible 
theories of entitlement, the Board requests an opinion as to 
whether to whether it is "at least as likely as not" that 
any chronic low back pain is related to an incident of active 
service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
since March 2000.  After securing the 
necessary release, the RO should obtain 
these records.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the file 
should be returned to the examiner who 
performed the March 2000 VA spine 
examination.  If that examiner is not 
available, a suitable substitute may be 
used.  The claims file and a copy of this 
remand must be made available to the 
examiner for review.  

3.  The examiner should review the claims 
file, including the service medical 
records describing treatment for low back 
strain, and note that review in the 
examination report.  The examiner should 
provide an answer to the following 
questions:

(a) Is it at least as likely as not that 
degenerative disc disease or spondylosis 
was first manifested in, or is the result 
of disease or injury during, active 
service.  

(b) Is it at least as likely as not that 
chronic low back pain was first 
manifested in, or is the result of 
disease or injury during, active service.   

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be reexamined 
for this purpose if necessary.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

5.  Following the above development, RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

